United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2321
                        ___________________________

                              William Randall Collins

                       lllllllllllllllllllllPetitioner - Appellant

                                           v.

                             United States of America

                       lllllllllllllllllllllRespondent - Appellee
                                       ____________

                    Appeal from United States District Court
                     for the District of North Dakota - Fargo
                                   ____________

                          Submitted: September 16, 2020
                            Filed: September 21, 2020
                                  [Unpublished]
                                  ____________

Before GRUENDER, WOLLMAN, and GRASZ, Circuit Judges.
                       ____________

PER CURIAM.

      William Collins appeals the district court’s dismissal of his 28 U.S.C. § 2255
motion. In December 2010, Collins was sentenced to a total of 319 months in prison
pursuant to his guilty plea to bank robbery and firearm offenses. In June 2016,
through counsel, Collins filed a first section 2255 motion challenging his sentence.
After the motion was granted in part, Collins waived his right to a resentencing
hearing, and the parties jointly recommended that the court enter an amended
judgment reflecting an aggregate 209-month sentence. The sentencing court adopted
the stipulation and entered an amended judgment.

       Collins then filed the pro se section 2255 motion at issue in this appeal,
asserting claims concerning both his attorney in the original criminal proceedings and
his attorney for the first section 2255 proceeding, who Collins claimed failed to honor
his request to file a notice of appeal (NOA) from the amended judgment. The
government moved to dismiss the motion, contending it was barred by the statute of
limitations. Without holding a hearing, the district court dismissed the motion,
concluding that it was an unauthorized successive motion. We granted a certificate
of appealability (COA) on Collins’s claim that counsel was ineffective for failing to
appeal the amended judgment, but denied a COA on all other issues.

       If there is a new sentencing judgment between two habeas petitions, a
subsequent habeas application challenging the new judgment is not successive. See
Magwood v. Patterson, 561 U.S. 320, 341-42 (2010). The government has taken the
position in this court that Collins raised a claim concerning the amended judgment,
that his motion was timely with respect to the claim, and that the motion was not
successive. Accordingly, we vacate the district court’s judgment only as to Collins’s
claim that his attorney failed to honor his request to file a NOA from the amended
judgment and remand the case for further proceedings on the merits of that claim.
See Holloway v. United States, 960 F.2d 1348, 1356-57 (8th Cir. 1992) (failure of
counsel to file NOA as instructed constitutes ineffective assistance of counsel; if
record is inconclusive regarding whether defendant instructed counsel to appeal,
appellate court must remand for hearing).
                         ______________________________




                                         -2-